Citation Nr: 0631773	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
recurrent low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This matter was previously before the Board in 
January 2004 and September 2005 at which times the case was 
remanded for additional development.  It is once again 
before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recent evidence from a VA spine examination in February 2006 
shows that the veteran is receiving disability benefits from 
the Social Security Administration (SSA).  Specifically, the 
veteran reported to the examiner that he had not worked 
since 2002 and has been on "Social Security Disability" 
since 1990.  Documentation of the veteran's award and the 
evidence considered by the SSA in granting the veteran's 
claim are not of record.  The United States Court of Appeals 
for Veterans Claims (Court) has clarified that VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 
2 Vet. App. 181, 187-88 (1992).  See also 38 C.F.R. 
§ 3.159(c)(2).  Accordingly, a remand is in order so that 
the veteran's SSA records may be obtained.  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, such 
action is necessary to ensure that the appellant is afforded 
full due process of law.

Accordingly, this matter is hereby REMANDED for the 
following action:

1.  Request copies of any SSA 
determinations regarding the veteran's 
claim(s) for disability benefits, along 
with any underlying medical records 
considered in reaching decision(s) 
involving the veteran.

2.  Thereafter, readjudicate the claim 
for entitlement to an evaluation in 
excess of 20 percent for service-
connected recurrent low back strain.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity 
to respond to the SSOC.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

